DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 1st, 2021 has been entered. Claims 1-12, and 14-19 remain pending in the application. Claim 13 has been cancelled. Claim 20 has been added. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on September 1st, 2021.

Election/Restrictions
Group 1, claim(s) 1-19, drawn to a process and apparatus comprising an aerial vehicle comprising, one or more propellers; one or more motors which are configured to be selectively operable to drive the one or more propellers to rotate, wherein the one or more propellers generate a thrust force when rotated; a sensor mounted on the aerial vehicle, wherein the sensor is selectively operable to take a measurement; and a controller which is configured to operate the one or more motors and said sensor so as to carry out the steps of, operating the one or more motors to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly; at a first time instant, slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate; at a second time instant accelerating in a direction in which the vehicle is losing altitude; while the vehicle is accelerating in a direction in which the vehicle is losing altitud.

Group 2, claim 20, drawn to a process of taking a measurements using a sensor mounted on an aerial vehicle, the aerial vehicle having one or more propellers and one or more motors which are selectively operable to spin the one or more propellers to rotate to cause the vehicle to fly, and a sensor mounted on the aerial vehicle, and wherein said aerial vehicle is a fixed-wing aerial vehicle, the method comprising the steps of operating the one or more motors to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly; at a first time instant, slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate; maintaining the fixed-wing aerial vehicle at a constant altitude as the one or more motors are slowed down and/or after said one or more motors are slowed down, by adjusting the angle of attack of the wings of the fixed-wing aerial vehicle, at a second time instant, while the fixed-wing aerial vehicle is at a constant altitude taking a measurement using said sensor; at a third time instant, which is after the measurement has been taken by the sensor, operating the one or more motors again to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: A second process which isn’t allowed under PCT Article 17(3)(a) and 37 CFR § 1.476(c) and §1.475(b),  as claims 1-19 contain a process and apparatus. 

 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO2016059877) in view of Holm (YouTube video “Drone free fall”). 
Regarding claim 1, Hayashi teaches a method of taking a measurement using a sensor mounted on an aerial vehicle (Abstract), the aerial vehicle having one or more propellers (Figure 2, element 100) 
However, Holm teaches an aerial vehicle that operates one or more propellers at a speed that is sufficient to cause the vehicle to fly; at a first time instant, slowing down said one or more propellers so as to reduce the speed at which said one or more propellers rotate (00:34s into the Holm video, the UAV ceases operation of all motors); at a second time instant accelerating in a direction in which the vehicle is losing altitude; while the vehicle is accelerating in a direction in which the vehicle is losing altitude (From 00:34 to 00:41 of the Holm video, the UAV free falls accelerating at 9.81 m/s toward the earth), taking a measurement using said sensor (the video is captured on an image sensor measuring the relation of light reflections relative to the sensor); at a third time instant, which is after the measurement has been taken by the sensor, operating the one or more motors again to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly (at 00:45s of the Holm video, the vehicle restarts the motors and provides sufficient enough power to hover and pitch forward prior to landing the aircraft). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (the aircraft, sensors, and methods taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, 
Regarding claim 2, the combination of Hayashi discloses a method according to claim 1, wherein said sensor is an imaging sensor (as noted in Hayashi: Abstract. Section 3.1, paragraph 5. Also, Holm uses an image sensor in their demonstration). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (using an image sensor as taught by Holm), since it has been held that combining prior art elements according to known methods (the aircraft, sensors, and methods taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as taught by Holm) to yield predictable results (the method demonstrated by Holm, wherein the sensor used is an image sensor as taught by both Holm and Hayashi) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 3, the combination of Hayashi discloses a method according to claim 1, wherein said sensor is a 3D scanner. (as noted in Hayashi: Section 3.1, paragraphs 13 and 14). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by 
Regarding claim 4, the combination of Hayashi discloses a method according to claim 1, wherein said one or more motors are electric motors (as noted in Hayashi: Figure 3. Section 2, paragraph 22). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (electric motors taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as taught by Holm) to yield predictable results (the method demonstrated by Holm, wherein the motors used are electric motors as taught by Hayashi) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 5, the combination of Hayashi discloses a method according to claim 4, wherein the step of slowing down said one or more motors comprises, active braking of the one or more motors (as noted in Hayashi: Figure 15. Section 5.3. Further demonstrated in the Holm video). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (the braking methods taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as 
Regarding claim 8, the combination of Hayashi discloses a method according to claim 1 wherein said one or more propellers comprise one or more rotary wings (as noted in Hayashi: Figure 2, element 100). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (the propellers comprising one or more rotary wings taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as taught by Holm) to yield predictable results (the method demonstrated by Holm, wherein the aerial vehicle comprises propellers which comprise one or more rotary wings as taught by Hayashi) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 9, the combination of Hayashi discloses a method according to claim 8 wherein said aerial vehicle is a multicopter (as noted in Hayashi: Figure 2, element 100). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (the multicopter comprising one or more rotary wings taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as taught by Holm) to yield predictable results (the method demonstrated by Holm, wherein the aerial vehicle is a multicopter comprises one or more rotary wings as taught by Hayashi) support a conclusion of obviousness. See MPEP 2143.

Regarding claim 12, the combination of Hayashi discloses a method according to claim 11 wherein said step of slowing down of said one or more motors comprises slowing down of said one or more motors and allowing the vehicle to come to first reach a zero vertical velocity and subsequently decrease altitude (Figure 15. Section 5.3. Holm also demonstrates this at the beginning of the free fall). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a 
Regarding claim 14, the combination of Hayashi discloses a method according to claim 1, wherein said method further includes the step of adjusting the orientation of said aerial vehicle before taking a measurement using said sensor (Section 3.1, paragraph 7. Also demonstrated by Holm as the aircraft rotates in hover prior to free fall). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to develop a method by modifying Hayashi with the method taught by Holm in order to capture data during an aerial vehicle’s free fall (as taught by Holm), since it has been held that combining prior art elements according to known methods (adjusting the orientation of the aerial vehicle as taught by Hayashi, and the demonstration of initially flying a vehicle, turning off the vehicles motors, capturing data while accelerating in a direction in which the vehicle is losing altitude, and then operating the motors again such that it is sufficient to cause the vehicle to fly as taught by Holm) to yield predictable results (the method demonstrated by Holm, wherein the method further includes the step of adjusting the orientation of said aerial vehicle before taking a measurement using said sensor as taught by Holm and Hayashi) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 18, the combination of Hayashi discloses a method according to claim 1, wherein the step of slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate, comprises slowing down said one or more motors to a stop, wherein when the one 
Regarding claim 19, the combination of Hayashi discloses an aerial vehicle (Figure 2, element 100) comprising, one or more propellers (Figure 2, unlabeled element); one or more motors which are configured to be selectively operable to drive the one or more propellers to rotate (Section 3.1), wherein the one or more propellers generate a thrust force when rotated (Section 3.1); a sensor mounted on the aerial vehicle (Figure 2, element 101), wherein the sensor is selectively operable to take a measurement (Section 5.3); and a controller (Figure 3, element 110) which is configured to operate the one or more motors (Figure 3, elements 108a-d) and said sensor (Figure 3, elements 101 and 130) so as to carry out the steps of, operating the one or more motors to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly (Section 3.1); at a first time instant, slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate (Figure 15. Section 5.3). . 

Claims 6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO2016059877) in view of Holm (YouTube video), in further view of Criado (US Patent No. 8954206).
Regarding claim 6, the combination of Hayashi teaches the invention claimed and discussed above except wherein said step of active braking of the one or more motors comprises generative braking of the one or more motors. However, Criado teaches a method of active braking wherein an unmanned aerial vehicle can generate electricity by using regenerative braking and reducing the speed of the vehicle (Abstract. Col 3, lines 6-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Criado elements as discussed above to the combination of Hayashi, since it has been held that combining prior art elements according to known methods (the methods as taught by Criado, the aircraft, sensors, and method of Hayashi, and the freefall method demonstration of Holm) to yield predictable results (using an aerial vehicle propeller as a turbine to reduce the speed of the aircraft while simultaneously generating electricity as taught by Criado) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 15, the combination of Hayashi teaches the invention claimed and discussed above except wherein said aerial vehicle is a fixed-wing aerial vehicle. However, Criado teaches a fixed-wing aerial vehicle (Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Criado elements as discussed above to the combination of Hayashi, since it has been held that combining prior art elements according to known 
Regarding claim 16, the combination of Hayashi teaches the invention claimed and discussed above except the angle of attack of the wings of the fixed-wing aerial vehicle is adjusted such that the altitude of the vehicle remains constant while said one or more motors are slowed down. However, Hayashi further teaches a method in which an aerial vehicle reaches a near stationary state after decelerating the speed and acceleration to substantially zero (Section 5.3, paragraph 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Criado elements as discussed above to Hayashi, since it has been held that combining prior art elements according to known methods (the fixed-wing aerial vehicle as taught by Criado, the sensors and methods taught by Hayashi, and the demonstration of the method taught by Holm) to yield predictable results (conducting the same methods as taught by Holm and Hayashi, but with a fixed-wing aircraft) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 17, the combination of Hayashi teaches the invention claimed and discussed above. Hayashi further teaches the method further comprising the steps of, operating at least one of the one or more motors to increase the speed of rotation of at least one of the one or more propellers, prior to the first time instant, so that the forward speed of the vehicle increases before the first time instant (see Hayashi Figure 15. Section 5.3. Holm also demonstrates this by lifting off the ground in the forward direction); and wherein said slowing down of said one or more motors causes the forward speed of the vehicle to decrease (see Hayashi Figure 15. Section 5.3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Criado elements as discussed above to the combination of Hayashi, since it has been held that combining prior art elements according to known methods (the fixed-wing aerial vehicle as taught by Criado, the sensors and methods taught by Hayashi, and the demonstration of the method taught by Holm) to yield predictable results (conducting .

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (WO2016059877) in view of Holm (YouTube video) and in further view of Wang (WO2015085598).
Regarding claim 7, the combination of Hayashi teaches the invention claimed and discussed above except wherein at least one of said one or more motors is an internal combustion engine. However, Wang teaches a UAV system wherein the propulsion system may be driven by engines (Paragraph 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hayashi by incorporating the teachings of Wang and constructing a UAV wherein one of the motors is an internal combustion engine, in order to have a UAV powered by any suitable energy source such as electrical, magnetic, solar, wind, gravitational, chemical, nuclear or any combination thereof (see Wang paragraph 103), since it has been held that combining prior art elements according to known methods (the unmanned aerial vehicle comprising an internal combustion engine as taught by Wang, the sensors and methods taught by Hayashi, and the demonstration of the method taught by Holm) to yield predictable results (conducting the same methods as taught by Holm and Hayashi, but with an internal combustion engine) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 10, the combination of Hayashi teaches the invention claimed and discussed above except wherein said aerial vehicle is a helicopter. However, Wang teaches an example of a helicopter unmanned aerial vehicle (Paragraph 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Wang elements as discussed above to the combination of Hayashi, since it has been held that combining prior art elements according to known methods (the helicopter unmanned aerial vehicle as taught by Wang, the sensors and methods taught by Hayashi, and the demonstration of the method taught by Holm) to yield predictable results .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
An English translation of Hayashi can be found in Sabe et al. (US 20170283088 A1)
AliShanMao YouTube videos (“Eachine Wizard 220 FPV Hang Time and Freefall” and “Those moments of Silence Eachine Wizard 220 FPV Freefall”)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644